                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 RASHMEL DANIEL JOHNSON,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-4

        v.

 SHERIFF JOHN WILCHER; and SGT.
 WHITE,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s February 13, 2019 Report and Recommendation, (doc. 5), to which the parties have not

filed any objections. Accordingly, Court ADOPTS the Report and Recommendation as the

opinion of the Court.       The Court DISMISSES this action WITHOUT PREJUDICE and

DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 1st day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
